AAAAAAAAAAAAAAAAAAAAAAAAAAAA

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 1 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
Civil Division

GISSEL GAZEK NICHOLAS
5340 Falmouth Road
Bethesda, Maryland 20816

Plaintiffs, Civil Action No.

V. JURY TRIAL DEMANDED

UNITED STATES HISPANIC
\, CHAMBER OF COMMERCE
14241< Stre@t, N.W., Suir@ 401
Washington, DC 20005

Serve:

Corporate Creations Network, Inc
1629 K Street, N.W. #300
Washington, DC 20006
Regz'stered Agem‘

Defendant.

%%%%%%%X%%%%%%%%'X'-X-%%%

COMPLAINT
COMES now the Plaintiff, Gissel Nicholas, by her attorneys, McCarthy Wilson,
LLP, Richard W. Evans, Esquire, the LaW Offlce of Neil S. Hyman, LLC and N`eil S.

Hyman, Esquire, and Sues the Defendant, United States Hispanic Chamber of Commerce.

l_AW OFF|CES

MCCARTHY Wl LsON

In Support thereof, the Plaintiff States as follOWS:

EEOO RESEARCH BLVD.
5UITE 500
ROCKV|LLE, MD EOBSO

(30\) 762'7770

 

 

 

LAW OFF|CES
MCCARTHY WlLsoN

AAAAAAAAAAAAAAAAAAAAAAAA

EEOO RESEARCH ELVD.
$UlTE 500
ROCK\/|l_LE47 MD ZOBSO

(30|) 762»7'770

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 2 of 30

PARTIES

l. The Plaintiff, Gissel Nicholas (herein after sometimes referred to as
“Nicholas” or “Plaintifi"), is an individual residing at 5340 Falmouth Road, Bethesda,
l\/laryland 20816.

2. The Defendant, United States Hispanic Chamber of Commerce (herein after
sometimes referred to as “USHCC” or “Defendant”), is a foreign corporation registered
to do business in the District of Columbia having its principal offices at 1424 K Street,
N.W., Washington, DC 20005 and Which has and continues to transact business in this

District of Colurnbia.

 

JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction over this Complaint under and 28
U.S.C. § 1332.
4. The amount in controversy exceeds the sum or value of $75,000.00,

j exclusive of interest, costs and attorneys’ fees.

5. This Court has personal jurisdiction over the Defendant because it is
registered in the District of Columbia, maintains a principal office in the District of
Columbia, transacts business in the District of Columbia, and has engaged in conduct in
the District of Columbia out of vvhich some or all of the claims asserted in this Complaint
arise.

6. Venue is properly had in this Court under 28 U.S.C. §l39l(b) and (c)

because the Defendant has and continues to transact substantial business in the District of

 

 

 

LAW OFF|CES

MCCARTHY WlLsoN
LlMlTED L|AE\L|T\‘ PARTNERSH!

EEOO REEEARCH BLVD,
SU|TE 500
ROCKV|LLE, MD EOBEO

(301) 762»7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 3 of 30

Columbia and some or all of the offending conduct giving rise to this Complaint occurred
in the District of Columbia.

FACTS COMMON TO ALL COUNTS
7. On or about February 1, 201(), l\/lrs. Gissel Nicholas was extended an offer

letter for employment as an SBA Federal Procurement Project Assistant with the United
States Hispanic Chamber of Commerce Foundation (“USHCCF”), which she accepted

8. Mr. Javier Palomarez (“Palomarez”) was, at that time, the President and
CEO of both the USHCC and the USHCCF. The two entities shared an office space and
worked closely.

9. Nicholas transitioned from the USHCCF to the USHCC approximately one
year after she was hired by USHCCF, and after almost seven (7) years of hard work and
dedication to both the job and the cause of the USHCC, she rose to the position of Chief
of Staff. Nicholas accepted the position of Chief of Staff after numerous requests by
Palomarez, and she did so somewhat reluctantly knowing Palomarez’s history,
reputation, and based on her own personal experiences and the close working relationship
the CEO and President required with the Chief of Staff.

lO. Throughout her employment with the USHCC, Nicholas and other female
employees were subjected to discrimination on the basis of their gender, sexual
harassment, sexual assault, and a generally hostile work environment created by
Palomarez and permitted to exist by the USHCC’s Board of Directors, whose lack of
organizational oversight and negligent board governance gave Palomarez complete

power to lead the USHCC unchecked.

 

LAW OFF|CES

MCCARTHY WlLSoN

A LiMirEn i_lAElmv FARrNERsHlP

EEOO RESEARCH BLVD.
SUlTE 500
ROCKVILLE, MD EOEEO

(30|) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 4 of 30

ll. During Palomarez’s leadership, he fueled an environment, best described as
a “boys club” in which he was the leader and would treat the male employees and board
members different from the female employees and board members, including Nicholas.
This included but was not limited to group meetings/gatherings with male employees in
the office in which female employees were discussed in an inappropriate, demeaning and
harassing manner with topics including but not limited to an analysis of the female
employees’ looks and bodies. These conversations included but were not limited to
discussions ofNicholas’ body and physical appearance.

12. Palomarez made private comments to the men in the office regarding the-
female employees’ physical appearances and attire. He would often reference Nicholas’
attire as an example of how the other female employees should dress and look for work,
placing her in an extremely uncomfortable position, fueling unnecessary jealousy, and
causing her to be singled out as a “favorite”.

13. Oii a number of occasions, Palomarez called Nicholas “honey” in front of

employees Not only was this extremely inappropriate, but humiliating for Nicholas as

she feared other staff would think there was a romantic relationship between her and
Palomarez, who had a reputation in the office as a philanderer.

14. Palomarez’s comments and inappropriate behavior would frequently lead to
rumors around the office that he was having a sexual relationship with female employees,
including but not limited to Nicholas, and when he would learn of such rumors, he did

not attempt to end them, but would rather play into the rumor and perpetuate it as though

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 5 of 30

it were truth. Additionally, through his words and actions, he would be the driving force
behind the rumors or even start them himself, including those rumors with regard to
Nicholas.

15. Palomarez has been described by Nicholas and others, both male & female,
as “handsy” and flirtatious towards Nicholas and other female employees

16. Palomarez’s conduct has included the inappropriate use of the phrase
“fucking bitch” in the work place, in a negative, insulting and demeaning manner in the
presence of female and male employees and directed at Nicholas and other female
employees

17. Examples of Palomarez’ discriminatory behavior included, but were not
limited to purchasing first generation iPads for male employees as well as instructing new
male employees to purchase tuxedos and professional attire that was paid for by the
USHCC. On numerous occasions male employees were directed to take new male
employees shopping for new professional attire. The female employees were not
extended this same treatment Nicholas was not in favor of Palomarez purchasing
clothing for staff and voiced her disapproval to him, as well as the others in the office.
Despite her concerns, Palomarez continued with this practice throughout her tenure at the

LAW OFF'CES USHCC. In addition, senior level male employees ' were granted permission by
McCARTHY Wll_soN
am :::`::;EW° Palomarez to travel with an American Airlines AirPass and flew first class, while female
ROCKV|LLE, MD EOBEO

(BO|) 762-7770

employees were never offered that benefit.

 

 

 

LAW OFFlCES

MCCARTHY WlLSc)N
A LLLLLLLLLLLLLLLLLLLLLLLLLLL

2200 RESEARCH ELVD.
SU|TE 500
ROCKVILLE, MD 20850

l30|) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 6 of 30

18. During Palomarez’ tenure there was a salary and bonus disparity among the
male and female employees at the USHCC. Nicholas earned at least $10,000 less than
her male counterparts for various years, despite having the same title (i.e. VP).
Palomarez gave three annual bonuses, however, those bonuses often created hostility and
resentment amongst employees as the belief was that the amounts were influenced by the
degree of loyalty one exhibited towards Palomarez, as well as nature of the relationship
(i.e. professional vs. friends). Palomarez was the final decision-maker on bonuses, which
included additional bonuses to himself, which were not part of his employment
agreement

l9. Throughout her employment, Nicholas witnessed emotionally abusive
conduct by Palomarez towards employees and members of the Board of Directors, which
violated her, and other employees, mndamental human right to a safe workplace The
berating, ritual humiliation, and shaming of employees was not an uncommon practice, as
was yelling and the use of foul language if an employee did not produce a certain
outcome for Palomarez or if he felt challenged l\/lanipulative tactics were employed to
remove employees or board members who Palomarez deemed disloyal or a tlireat, this
included but was not limited to marginalizing employees for communicating with board
members who Palomarez perceived as problematic, purposefully turning employees
against one another to fuel a divisive and competitive office environment thereby creating

distrust amongst staff and loyalty towards Palomarez, twisting, exaggerating, and

 

A MlTED

l_AW OFFICES

MCCARTHY Wl LSON
Ll

EEOO RESEARCH EL\/D.
SU|TE 500
ROCKV|LLE, MD EOSEO

(SOU 762»7770

LlAElLlTY PARTN:RSH|F

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 7 of 30

fabricating information to push his personal agenda, and altering or fabricating narratives
to influence opinions and the direction of major organizational decisions

20. Palomarez did not practice discretion in the office, but rather he appeared to
relish in the fact that people confided in him, and, often shared personal and highly
confidential information with employees about board members, which was perceived by
staff as a power play.

21. Unrealistic employee metrics, which he linked to his key performance
indicators, and unreasonable demands on employees at all hours of the night and
weekends by Palomarez, contributed to an environment with low morale and an
organization with an exceedingly high turnover rate. l\/lany employees did not last one
year on the job. To mask this high rate of turnover, Palomarez pushed the false narrative
that the USHCC grooined the best of the best and employees were recruited away from
the organization This false narrative was utilized on numerous occasions at Board of
Directors meetings

22. As the years passed, Palomarez’s primary focus was using his stature at the
USHCC to elevate and grow his personal brand, social status and connections As a
result, he set employee performance metrics designed to further his interests and
compensation, but told staff it was for their bonuses.' ln addition, Palomarez made
unreasonable and potentially unethical requests of his team that may have violated

campaign finance laws, all to further his personal agenda.

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 8 of 30

23. While Nicholas was a hard worker and passionate about her work and the
cause of the USHCC allowing her to progress from an entry level staffer position to the
Chief of Staff, she was not immune from Palomarez’s words and actions; and while
Palomarez’s conduct and her gender did not prevent her from being successful in her
work, it was nonetheless discriminatory, demeaning, and harassing in nature and has had
a deep and lasting effect on Nicholas

24. Unfortunately for Nicholas and the other female employees subject to
Palomarez’s sexual harassment and hostile work environment, Palomarez’s actions were
not limited to one or several isolated incidents but were an ongoing and pervasive pattern
of discriminatory behavior and conduct subjecting Nicholas and other employees to a
hostile work environment that he created, and that was wrongfully permitted to exist by
the Board of Directors, from the beginning of Nicholas’ tenure through the date of her
termination on November 13, 2017.

25. ln addition to this generally sexually charged, hostile and discriminatory
work environment, Nicholas and other female employees were the victims of
Palomarez’s unwanted sexual advances in which he tried to use his position and/or power
to force himself on female employees and would engage in inappropriate, unwanted and

LAW OFF'CES unconsented to touching

McCARTHY Wl Lso N
A iiiiiiiiiiiiiiiiiiiiiiiiiii

5555::55:::05555 26 On or about April 27, 2018, Nicholas filed a charge of harassment,

(301) 763-7770

discrimination and retaliation with the DC Office of Human Rights, inquiry No. 10950.

 

 

 

LAW OFF|CES

M<:CARTHY Wl l_soN
.........................

EEOO RESEARCH ELVD.
SLJ|TE 500
ROCKV|LLE, MD 20850
(30[) 762~7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 9 of 30

27. On or about September lO, 2018, the DCOHR issued a letter of dismissal
without making any determination on the merits of Plaintiffs claims

Count I - Violation of DC Human Rights Act -Discrimiliation Based on Sex
and Resulting Sexual Harassment and Hostile Work Environment

28. The Plaintiff restates, re-alleges and incorporates herein all facts and
allegations described above.

29. Nicholas was a female employee of the USHCC and during her tenure at
the USHCC was subjected to discrimination and disparate treatment as well as unwanted
advances, touching, and comments by Palomarez, the USHCC’s President and CEO and
Nicholas’ direct supervisor

30. The actions of Palomarez were in violation of the DC Huinan Rights act
and resulted in a work enviromnent that was sexually charged and hostile towards
Nicholas

31. The USHCC’s Board of Directors was the governing body for the USHCC,
which placed Palomarez in this position as the President and CEO, controlled his
compensation, and which was supposed to oversee Palomarez’s actions and conduct and
protect the USHCC staff all of whom were underneath Palomarez in rank.

32. The USHCC’s Board of Directors knew of Paloinarez’s actions, conduct
and the general environment he created as it related to Nicholas and all other staff as
early as the spring of 2011 when a motion was passed to create an HR committee and
hire pro bono HR help to investigate rumors of Palomarez’s inappropriate conduct

towards USHCC staff If that was not enough, the Board knew of Palomarez’s actions
9

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 10 of 30

based on the Board’s personal observations, the high turn-over rate of the USHCC
personnel, and the Board members interactions with Palomarez.

33. Many Board of Director l\/lembers over the years have also resigned their
position on the Board of Director’s as a result of the governance and governance process
of the USHCC, some citing specifically to this as their reason for resigning in the letter of
resignation

34. This flawed governance and governance process, of which the Board was
fully aware, allowed Palomarez to remain in power and allowed and contributed to
Palomarez’s various inappropriate, illegal, and wrongful conduct and actions as described
herein.

35. The USHCC Board of Directors provided Palomarez with his power and
allowed him to continue to engage in discriminatory conduct, sexual harassment and to

create a hostile work environment based on the sex discrimination and the sexual

harassment

36. As a direct and proximate result of Palomarez’s violations of the DC
Huinan Rights Act and the USHCC and its Board of Directors permitting, allowing,
accepting, adopting, ratifying and/or acquiescing to Palomarez’s conduct, Nicholas was

LAW OFF'CES caused to suffer and continues to suffer severe and extreme physical and emotional
Mc:CARTHY WlLsoN

55°°:555:::;555V distress, pain, and suffering, humiliation, severe anxiety and stress, depression, sleep

ROCKV!LLE, MD EOBSO

(30|) 762-7770

deprivation and disorder, and episodes of social withdrawal, past present and future lost

wages and loss of income, and other compensatory injuries, damages, losses, and harms

10

 

 

 

LAW OFF|CES
MCCARTHY Wl l_sc>N

AAAAAAAAAAAAAAAAAAAAAAAAAAAA

EEOO RESEARCH ELVD.
SU|TE 500
ROCKV|L.LE, MD 20850

l30l) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 11 of 30

WHEREFORE, the Plaintiff prays for judgment against United States Hispanic
Chamber of Commerce, for compensatory damages in the amount of One Million Dollars
($1,000,000.00), punitive damages in the amount of Three Million Dollars
($3,000,000.00) and other statutory damages allowable under DC Code §2-1403.16, plus
pre and post judgment interest, costs, attorney’s fees, and other and further relief that the

Court deems just and appropriate

COUNT II ~ Retaliation

37. The Plaintiff restates, re-alleges and incorporates herein all facts and
allegations described above.

38. As Palomarez’s Chief of Staff and having worked at the USHCC for over
seven (7) years with some operational responsibilities, Nicholas had a general
understanding of Palomarez’s compensation, his spending of the USHCC’s funds, and

other financial information of the USHCC. During his tenure at the USHCC, Palomarez

used the USHCC credit card to fund personal expenditures

39. According to Palomarez’ employment agreement, he was to earn a gross
base of $236,250 annually as well as an annual bonus that was to be approved by the
compensation committee; however, in general, Palomarez did not like board members
inquiring about USHCC financials or his compensation if a board member insisted and
persisted, he waged a silent, yet highly orchestrated campaign against the individual to

have the Director removed

11

 

LAW OFFICE.S

MCCARTHY Wl l_soN
x ...........................

EEOO RESEARCH ELVD.
SUlTE 500
ROCKV|LLE, MD 20850
(30|) 752-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 12 of 30

40. Palomarez traveled several times a week for business and insisted on
staying in luxury hotel suites, traveled first class on an American Airlines AirPass,
exclusively utilized black car services, and generally only dined at high end steak houses,
all of which he expensed to the USHCC.

41. There was a lack of organizational checks and balances as l\/lario Valdez
(“Valdez”), USHCC Vice President of Finance and Administration, who served as
USHCC Human Resources and CFO, reported directly to Palomarez and not the Board of
Directors

42. On numerous occasions throughout the years, Nicholas and Valdez asked to
meet with Palomarez to discuss his exorbitant travel & entertaininth budget

43. On September 5th, 2017 Palomarez asked to meet with Nicholas to discuss
a former employee He asked Nicholas to report a former USHCC employee to the
Federal Elections Commission (“FEC”) for what Palomarez felt was campaign finance
frau'd. A few weeks earlier, the USHCC had retained the law firm, Venable, to
investigate the matter, and it did not find evidence to suggest this person had done
anything unlawful Nicholas openly expressed concern and shock to Palomarez for
wanting to do this Palomarez went further to say that he wanted to “destroy [this
former employee]” and requested that Nicholas report him regardless of Venable’s
recommendation

44. Nicholas refused and loudly stated that she did not want to waste her time

settling Palomarez’s personal vendettas, that she had more important things to do such as

12

 

LAW OFF|CES
MCCARTHY WlLsc>N

llllllllllllllllllllllllll

2200 RESEARCH ELVD.
SUlTE 500
ROCKV|LL.E, MD 20850

l301) 762»7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 13 of 30

focusing on the National Convention, which was less than a month away. When
Nicholas resisted his orders, he told her he needed a Chief of Siajf who was on “his
team ”. A Chief of Siajjf who “worked with him, not against him Palomarez then Saz`d
“znayhe 1 need to begin looking for a new Chief of Sia]j”. ” He told Nicholas She was
“weak” and that he needed a “tough Chief of Siajj”. ” This upset Nicholas very much to
the point of fears

45. On or about this same time, Palomarez initiated discussions regarding the
renewal of his five (5) year contract In order to do so, the compensation committee was
required to review and reexamine CEO key performance indicators (“KPI”), as well as
his existing employment agreement Organizational financials were requested by
members of the compensation committee.

46. During this review period, a member of the compensation committee
discovered that Palomarez was not meeting his KPIs and yet was maximizing his bonus
Unbeknownst to the Board of Directors, Palomarez had also been grossing up employee
bonuses, his included, from the beginning of his tenure at the USHCC.

47. On September 29, 2017 while in Dallas, TX, for the USHCC National
Convention, Palomarez scheduled a meeting with the compensation committee and six
(6) members of his staff to review and discuss the proposed KPIS of his new five (5) year
contract During this meeting, several concerns were raised by a compensation committee
member, as well as a few employees including Nicholas The consensus and

overarching sentiment by the majority was that a longer, more thoughtful discussion was

13

 

LAW OFF|CES

M<:CARTHY Wil_soN
...........................

2200 RESEARCH ELVD.
SL'|TE 500
ROCKV|LLE, MD EOEEO

130l1762~7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 14 of 30

required, one that involved the entire Board of Directors The fact that Palomarez was
attempting to push through a five (5) year contract absent thoughtful dialogue with the
full Board and without having developed a five (5) year strategic vision was concerning
to Nicholas.

48. A senior employee who participated in the meeting approached Nicholas
after the meeting to inform her that he was leaving the USHCC. The following day,
another senior staffer, who was also present for the KPl meeting, announced his
resignation, bringing the total to five (5) employee departures in six (6) months and six
(6) employee departures since February 2017 . For an organization that averaged 15
employees, losing that many employees was a clear red flag. And yet the Board of
Directors elected not to ask questions because ignoring the matter was more convenient
than uncovering the dark and harsh reality of their President & CEO.

49. USHCC General Counsel contacted Nicholas on October 6, 2017 to obtain
the contact information of these two (2) employees as he had learned of alleged CEO
mismanagement/mistreatment and wanted to investigate further. Nicholas, frustrated and
disillusioned with Palomarez, discussed her concerns about the high rate of turnover at
the USHCC and Palomarez’s management of his employees

50. Nicholas, who had been vocal about her concerns in the September 5, 2017
meeting with Palomarez and the September 29, 2017 meeting with Palomarez, certain
USHCC staff and Board of Director Members, noticed a difference in Palomarez’s

behavior towards her. Palomarez was calling on her less and began bringing Eliza

14

 

A \_iMszr_)

LAW oFFlcEs
|V|CCARTHY WILSON

2200 REBEARCH ELVD.
SU|TE 500
ROCKV|LLE, MD EOBBO
(30|) 762-7770

LlAElLlTv FARTN:Rsl-iip

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 15 of 30

Hernandez (“Hernandez”), the Vice President of the USHCCF, into high level USHCC
discussions

51. During this period, Palomarez spent the vast majority of his time working
to renew his employment agreement rather than performing his actual duties as President
and CEO.

52. Concurrently, Palomarez began having conversations with Hernandez to
take over Nicholas’ job as Chief of Staff, and informed four (4) employees that he had
intentions of offering the position to Hernandez. Nicholas learned of his intentions to
replace her through staff members, not Palomarez.

53. Nicholas had never received a poor performance review by Palomarez
during her entire career at the USHCC', in fact, Palomarez often publically coinplimented
her dedication, work ethic and professionalism. ln the summer of 2017, Palomarez had
nominated her to join the Cancer Treatment Centers of America Advisory (‘°CTCA”)
Board and she became an official member in September.

54. At the close of business on October 10, 2017, Palomarez entered Nicholas’
office and asked to speak with her, He informed Nicholas of his intentions to make
Hernandez his new Chief of Staff, and asked Nicholas to assume Hernandez’s position at
the USHCCF. ln doing so, Palomarez noted “I need you to co-operate,” a seeming not so
veiled threat Nonetheless, Nicholas thanked Palomarez for the Foundation opportunity
and said she needed time to think about it, knowing she did not have a choice in the

matter.

15

 

LAW OFF|CES

M<:CARTHY Wll_soN

A LertED LlAEiLl'rv PARTNERSH\P

2200 RESEARCH ELVD.
SU|TE 500
ROCKVILLE, MD 20550

(30|) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 16 of 30

55. On October 12, 2017, Palomarez called an employee about Nicholas and
said “she’s leaking like a sieve” and attempted to turn the employee against Nicholas
After calling this employee, Palomarez called Nicholas and demanded that she confess to
him and reveal who she was communicating with on the Board of Directors Nicholas
told Palomarez that she did not appreciate his intimidating tone or his interrogation
tactics and ended the call.

56. On October 20, Nicholas met with Palomarez and Hernandez to discuss her
future role at the USHCC. Palomarez asked Nicholas if she had arrived at a decision and
Nicholas informed him that she did not have an interest in being Vice President of the
USHCC Foundation. Nicholas thanked Palomarez for considering her for the role, and
asked if there were senior level opportunities at the USHCC, to which Palomarez
responded “Ya know, l don’t know, it never occurred to me that you would say no to the
USHCC Foundation role.”

57. Over the course of the next three weeks, Palomarez intentionally excluded
Nicholas from group emails and texts, meetings and conference calls All of her Chief of
Staff functions were delegated to Hernandez, essentially rendering Nicholas irrelevant
Nicholas had witnessed this type of behavior by Palomarez many times toward
employees he no longer welcomed at the USHCC. This fueled weeks of a dysfunctional

work environment not only for Nicholas, but for all employees who suddenly, and

t without explanation, began receiving daily emails from Hernandez about the strategic

direction of the USHCC. lt was clear to Nicholas that Palomarez was creating a hostile

16

 

LAW OFF|CE$

MCCARTHY Wl l_so N

iiiiiiiiiiiiiiiiiiiiiiiiiii
2200 RESEARCH ELVD.
SU|TE 500
ROCKV|LLE, MD 20550

(30|) 762¢7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 17 of 30

work environment with the hope that Nicholas would resign, as others had done so many
times before.

58. l\/[eanwhile, on October 31, 2017, the USHCC Board of Directors
Executive Committee (“EC”) convened to discuss Palomarez who was being investigated
for fiscal improprieties and employee abuse. The EC voted to remove Palomarez as
President & CEO of the USHCC and motioned to appoint the most senior staffer,
Nicholas, as interim President and CEO.

59. On Noveinber l, 2017, despite not having arrived at an agreement with
Nicholas on her future role at the USHCC, Palomarez contacted Valdez and Hernandez
and instructed them to demote Nicholas and reduce her salary by 537,000.00, effective
immediately. Reluctantly, Valdez communicated the news to Nicholas in person
Nicholas communicated to Valdez that she wanted to speak with Palomarez about the
matter as she felt she deserved an explanation for his decision, one that Valdez was
unable to provide. Nicholas suspected that Palomarez was retaliating for the EC’s
decision to appoint Nicholas, the highest ranking staff person, to serve as interim
President & CEO.

60. On November l, 2017, Nicholas reached out to Palomarez via email
regarding the decision to reduce her pay. Palomarez did not respond to Nicholas’ email.

On November 3 Nicholas sent a follow up email, which also went ignored

17

 

LAW OFF|CE$

McCARTHY WlLsoN
A H

A i_nvm:i: Li si\_lw )=ARTN:R_=. iP

EEOO RESEARCH EL\/D.
SU|TE 500
ROCK\/|LLE, MD 20550

lEOl) 762~7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 18 of 30

61. Between November 1 and 13, 2017, Nicholas’ was in limbo. Palomarez
ceased communicating, rendered her completely irrelevant at the USHCC, and would not
respond to any of her emails

62. On November 13, 2017, Palomarez proceeded to wrongfully and illegally
terminate Nicholas, via telephone, for having raised issues of Palomarez’s wrongful,
unethical, and illegal actions and for fear that she was speaking with the Board of
Directors in an attempt to illuminate his illicit activities and abusive character.

63. lmmediately following the call, Nicholas called Valdez for answers
Valdez, who was on the telephone call, in which Palomarez terminated her, told Nicholas
he did not know that Palomarez was going to terminate her. Valdez was caught off guard
and unprepared to take such an action During the call with Palomarez and Nicholas,
Valdez recommended to Palomarez that rather than terminate Nicholas, he should give
Nicholas the opportunity to resign According to Valdez, Palomarez was angry and
refused.

64. Palomarez’s improper actions, including the wrongful termination of

Nicholas, were in retaliation for her openly challenging his authority, for illuminating his

improper and excessive use and/or spending of USHCC funds, including wrongfully

paying and/or directing the payment of himself grossly in excess of his compensation
plan, and for reporting his abusive behavior and unreasonable demands on employees
Furthermore, Palomarez wrongfully terminated her in retaliation for his suspicions that

She was communicating with members of the Board of Directors about his leadership of

18

 

LAW OFF|CES

McCAFzTHY Wll_soN
A iiiiiiiiiiiiiiiiiiiiiiiii

2200 RESEARCH ELVD.
SLJ|TE 500
ROCKV|LLE, MD EOSEO

(30|) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 19 of 30

the USHCC on various matters such as high employee turnover, abusive behavior
towards staff, unrealistic staff goals designed to meet his metrics in order to max out his
bonuses, his reckless spending and use of the organization’s funds for his own benefit,
and his wrongful taking of excess compensation

65. As stated, Nicholas never received a poor review. On the contrary,
Palomarez often praised her in private meetings as well as publicly, often before the
Board of Directors After Nicholas retained counsel for her wrongful termination
Palomarez knew that Nicholas would not go away silently as other employees had
Palomarez began to wage a smear campaign against Nicholas making disparaging
remarks to Board members as well as others regarding her work performance, her work
ethic, her passion for the USHCC and its mission, and her character. This smear
campaign has done extensive damage to Nicholas’ morale and reputation

66. Following his demotion and termination of Nicholas, and while still acting
as President and CEO of the USHCC, Palomarez sent an email to the then Chairman of
the Board with a series of lies and disparaging remarks about Nicholas including her
work performance, her work ethic, her passion for the USHCC and its mission, and her
character.

67. Palomarez’s various defamatory and disparaging statements have been
made orally and in writing through email and in Court filings and published to various
individuals including, in particular, the various members of the Board The various

statements are false, and Palomarez knew they were false when published As a result

19

 

A Mli':r_)

LAW OFF|CES
MCCARTHY Wi Lso N
L. H

2200 RESEARCH ELVD.
SU|TE 500
ROCKV|LLE, MD 20850

(30|) 762-7770

LlAan_lTv PARrN:Rs n=

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 20 of 30

Palomarez’ false, defamatory, unfounded and unsubstantiated statements, Nicholas has
been subjected to public scorn, hatred, and contempt, which has caused severe harm to
her previously glowing reputation among her peers, co-workers and Board members

68. Palomarez’ statements and actions have been in retaliation toward Nicholas
not only for the issues that she raised prior to her wrongful termination but also as a
direct result of her alerting the USHCC that she had retained counsel in regards to her
wrongful termination and claims against the USHCC and Palomarez.

69. As a direct and proximate result of Palomarez’s retaliatory conduct in his
position as President and CEO of the USHCC and the USHCC’s and its Board of
Directors permitting, allowing, accepting, adopting, ratifying and/or acquiescing to
Palomarez’s conduct, Nicholas was caused to suffer and continues to suffer severe and
extreme physical and emotional distress, pain and suffering, humiliation, severe anxiety
and stress, depression, sleep deprivation and disorder, and episodes of social withdrawal,
past present and future lost wages and loss of income, and other compensatory injuries,
damages losses, and harms

WHEREFORE, the Plaintiff prays for judgment against United States Hispanic
Chamber of Commerce, for compensatory damages in the amount of One Million Dollars
($1,000,000.00), punitive damages in the amount of Three l\/iillion Dollars
($3,000,000.00) and other statutory damages allowable under DC Code §2-1403.16, plus
pre and post judgment interest, costs, attorney’s fees, and other and further relief that the

Court deems just and appropriate

20

 

LAW OFF|CES

MCCARTHY Wll_soN
A LLLLLLLLLLLLLLLLLLLLLLLLLLL

2200 RESEARCH BLVD,
SU|TE 500
ROCKV|LLE, MD EOBSO

(30|) 752-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 21 of 30

Count III - Whistle Blower

70. The Plaintiff restates, re-alleges and incorporates herein all facts and
allegations described above.

7l. As further outlined above, Nicholas believed Palomarez was engaging in
illegal, immoral and unethical behavior and she voiced and attempted to voice these
beliefs to Palomarez himself and to l\/lembers of the Board of Directors

72. As a result of her addressing Palomarez, and more importantly addressing
these issues with others in higher positions of power within the USHCC, including but
not limited to members of the Board of Directors, and Palomarez’s belief that she was
providing information on him to the Board of Directors, Palomarez attempted to
constructively terminate Nicholas and when that failed, ultimately terminated her from
employment

73. Nicholas’ termination from employment with the USHCC was the direct
result of her reporting Palomarez’s conduct to persons in positions of power within the
USHCC and his misguided and misdirected anger towards Nicholas for being appointed
interim President & CEO.

74. As a direct and proximate result of Palomarez’s retaliatory conduct in his
position as President and CEO of the USHCC and the USHCC’s and its Board of
Directors permitting, allowing, accepting, adopting, ratifying and/or acquiescing to
Palomarez’s conduct in response to Nicholas’ whistle blowing against him, Nicholas was
caused to suffer and continues to suffer severe and extreme physical and emotional

distress, pain and suffering, humiliation severe anxiety and stress, depression sleep
21

 

LAW OFF|CES

MCCARTHY Wil_soN
AL|M|TED L|A H

al l'rY PAR?N:R§ ii=

2200 RESEARCH ELVD.
SUITE 500
ROCKV|LLE, MD 20850

(301) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 22 of 30

deprivation and disorder, and episodes of social withdrawal, past present and future lost
wages and loss of income, and other compensatory injuries, damages losses, and harms

WHEREFORE, the Plaintiff prays for judgment against United States Hispanic
Chamber of Commerce, for compensatory damages in the amount of One Million Dollars
and Zero Cents ($l,000,000.00), punitive damages in the amount of Three l\/[illion
Dollars ($3,000,000.00), plus pre and post judgment interest, costs, attorney’s fees, and
other further relief that the Court deems just and appropriate

COUNT IV ~ Unpaid Wages and Benefits

75. The Plaintiff restates, re-alleges and incorporates herein all facts and
allegations described above

76. When Nicholas was wrongfully terminated on November 13, 2017, she
received a letter of termination from Valdez at the direction of Palomarez and on behalf
of the USHCC.

77 . The letter stated in part: “Effective today, Noveinber 13, 2017, your
employment with the United States Hispanic Chamber of Commerce has been
terminated You will be paid your regular salary ($127,000 annually) through Deceinber
31, 2017, less any employee deductions for regular withholdings and medical, dental and
vision benefits In addition your company-paid benefits will continue through Deceinber
3 l, 2017.”

78. This was not identified as a severance package and this was not a

conditional offer, or conditioned on any action or inaction by Nicholas This was a

22

 

LAW OFF|CES
|\/|cCARTi-iv WiLsoN
L

t l so LiAEl\_lTv FARTNERsHiP

2200 RESEARCH BLVD.
SUlTE 500
ROCKV\LLE, MD 20850

(30|) 762~7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 23 of 30

promise to pay certain wages and benefits to Nicholas While Nicholas was paid for her
remaining paid time off, she never received any of the wages and benefits promised to
her.

79. Pursuant to DC Code § 32-1301, Nicholas’ regular salary owed to her is
included under the term wages

80. To date, she has not received the wages promised and owed to her from the
time of her wrongful termination on November 13, 2017 through December 31, 2017.
She also never received any of the promised benefits that were to be continued from the
time of her wrongful termination through December 31, 2017.

81. Nicholas received no notice that the November 13, 2017 promise to pay
Nicholas her wages through the end of the year was being defaulted or not honored as the
result of a bona fide business dispute

82. Pursuant to DC Code § 32-1303, the USHCC’s failure to pay Nicholas the
salary owed to her through from November 13, 2017 through December 31, 2017 is
violation of the DC Payment and Collections of Wages laws

83. Pursuant to DC Code § 32-1308, a person aggrieved by a violation of this
chapter of the DC Code may bring a civil action against the employer for the violation of
the DC’s Payment and Collection of Wages laws

84. As a result of the USHCC failure to pay Nicholas the wages and benefits
she was owed, Nicholas was caused to suffer a loss of those wages, income, and benefits

to which she was entitled from November 13, 2017 through December 31, 2017.

23

 

LAW OFFICES

M<:CARTHY WlLsON
LlMlTED LlAE|L|TV PARTNERSH\

2200 RESEARCH ELVD.
5UlTE 500
ROCKV|LLE, MD 20550

(30|) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 24 of 30

85. Pursuant to DC Code § 32-1301, et Seq., Nicholas is entitled to payment of
the wages and benefits owed, liquidated damages equal to treble the amount of unpaid
wages, attorneys’ fees, costs, and other statutorily allowed damages

WHEREFORE, the Plaintiff prays for judgment against United States Hispanic
Chamber of Commerce, in the amount of Seventeen Thousand Ninety-Six Dollars and
Fifteen Cents ($l7,096.15) in lost wages, plus treble damages for a total of Sixty-Eight
Thousand Three Hundred Eighty-Four Dollars and Sixty Cents ($68,384.60) and other
statutory damages allowable under DC Code § 32-l301, er seq., plus the monetary
equivalent of the benefits to which she was entitled from November 13, 2017 through
December 31, 2017, plus pre and post judgment interest, costs, attorney’s fees, and other

and further relief that the Court deems just and appropriate

COUNT V - Negligent Retention

86. The Plaintiff restates, re-alleges and incorporates herein all facts and

allegations described above

87. While all of the above actions were the direct actions and conduct of

' Palomarez, the USHCC and its Board of Directors knew and had the fiduciary

responsibility to protect the organization and its employees, including Nicholas, which
included managing the President and CEO. The Board of Directors negligently allowed
Palomarez to remain in his position of power despite being aware of the high employee
turnover, the mistreatment and mismanagement of employees and the sexual harassment

of employees

24

 

LAW OFF|CES

MCCARTHY Wl i_sc N
A ...........................

2200 RESEARCH ELVD.
SU|TE 500
ROCKVILLE, MD EOBEO

(301) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 25 of 30

88. Further complicating the matter for employee’s and particularly Nicholas
was the lack of any safe and effective reporting mechanism by which to address the
ongoing harassment and hostile work environment by her boss, the President and CEO of
the USHCC.

89. After Palomarez and the USHCC became aware that Nicholas had retained
legal counsel with regards to her wrongful termination for various human rights
violations, Palomarez retained an attorney, without the knowledge consent or approval
by the USHCC Board of Directors or USHCC’s General Counsel, to represent himself
and the USHCC to handle Nicholas’ termination case

90. Palomarez by and through counsel retained by Palomarez to represent
himself and the USHCC attempted to silence Nicholas after a letter had been sent to the
Board of Directors advising them specifically of her claims and Palomarez’s conduct

91. Despite the receipt of this letter and now having further knowledge of
Palomarez’s conduct, the Board of Directors took no action to prevent Palomarez from
being able to use his position and power in the USHCC to further bully and retaliate
against Nicholas

92. Between December 2017 and February 2018, Palomarez called Nicholas on
her mobile phone, but did not leave messages Nicholas also received a threatening
anonymous email on January 3051 and a threatening anonymous text on February 2, both

of which are believed to have been from Palomarez or on Palomarez’ behalf Palomarez’

25

 

LAW OFF|CES

McCARTHY Wn_soN

AAAAAAAAAAAAAAAAAAAAAAAAAA

2200 RESEARCH ELVD.
SLJlTE 500
ROCKV]LLE, MD 20350

(30|) 752-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 26 of 30

intimidation tactics and the lack of Board action left Nicholas with no option but to speak
to the press

93. Despite the USHCC and its Board members’ knowledge of Palomarez’
various and numerous unethical, unlawful, and illegal actions, the USHCC and the Board
of Directors negligently and wrongfully allowed Palomarez to remain in his position as
the President and CEO of the USHCC, which resulted in further sexual harassment,
discrimination and further creation and continuation of a hostile work environment for
the USHCC’s various employees, including Nicholas prior to her wrongful termination
as well as continued attempts to intimidate her.

94. Even after Nicholas was wrongfully terminated and took additional steps to
further advise the Board of Directors of Palomarez’ conduct, the Board allowed
Palomarez to remain in power as the USHCC’s President and CEO, allowing Palomarez
to bully and retaliate against Nicholas, including disparaging her before the Board, and
continuing to contact her directly and send threatening messages long after her wrongful
termination

95. After having been fully informed of Palomarez’ conduct and actions, the
USHCC continued to retain Palomarez and allowed him to remain in control of the
USHCC as President and CE(), and the USHCC failed to terminate Palomarez or even
temporarily restrict his authority. This allowed Palomarez to continue to intimidate, bully
and threaten Nicholas even after her wrongful termination Due to the USHCC and the

inaction of its Board of Directors, Nicholas finally agreed to speak with the press, after

26

 

LAW OFF|CES

McCARTHY WlLsON
x ...........................

2200 RESEARCH BLVD.
SUlTE 500
ROCKV|L|_E, MD 20850

(301) 762¢7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 27 of 30

having declined to do so on numerous occasions, as an attempt to halt Palomarez’
wrongful and illegal conduct

96. Nicholas had previously turned down numerous requests from the press, as
she did not want her private matters publicized in the media. Nicholas believed that
speaking the truth would have a negative effect on her life and potentially stigmatize_ her
when seeking further employment In fact, one Board member intimated that speaking to
the press could affect future job prospects and harm her career, and another Board
member attempted to discourage Nicholas from suing the USHCC for the same reasons
But most concerning to her was having to explain the entire ordeal to her children who
would hear of it from others

97. After receiving no relief from the Board of Directors, Nicholas believed the

only way to end the harassment, threatening, and bullying was to speak with the media

and defend herself from Palomarez, his disparaging and defamatory remarks, and the
Board of Directors reckless actions, which included leaking to the media a confidential &
privileged letter sent by Nicholas’ attorney to the media. Due to Board’s inactions with
regard to Palomarez’ current conduct and history of conduct of which they were aware,
Nicholas had no reason to believe that any relief would be forthcoming from the USHCC
and every reason to believe that placing this conduct of Palomarez and the USHCC in the
public light was the only way to end the misconduct and inaction

98. As a direct and proximate result of USHCC’s and its Board of Directors’

negligent retention of Palomarez and its inaction Nicholas was caused to suffer and

27

 

LAW OFF'|CES

MCCARTH¥ WlLSoN
A .........................

2200 RESEARCH BLVD.
SU|TE 500
ROCK\/|LLE, MD 20850
(30|) 762-7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 28 of 30

continues to suffer severe and extreme physical and emotional distress, pain and
suffering, humiliation severe anxiety and stress, depression sleep deprivation and
disorder, and episodes of social withdrawal, past present and future lost wages and loss of
income, and other compensatory injuries, dainages, losses, and harms

WHEREFORE, the Plaintiff prays for judgment against United States Hispanic
Chamber of Coininerce, for compensatory damages in the amount of One l\/fillion Dollars
($l,000,000.00), plus pre and post judgment interest, costs, attorney’s fees, and other and
further relief that the Court deems just and appropriate

COUNT VI - Negligent Supervision

99. The Plaintiff restates, re-alleges and incorporates herein all facts and
allegations described above

100. The USHCC and its Board of Directors owed a duty to the USHCC
employees and staff, including Nicholas, to properly train monitor, instruct and supervise
Palomarez as the President and CEO of the USHCC.

101. During Palomarez’ time with the USHCC as its President and CEO, the
USHCC and its Board of Directors breached these duties by negligently failing to

properly train monitor, instruct and supervise Palomarez, allowing the harmful actions

5 described herein and causing severe and permanent harm to the Plaintiff

102. Despite the Board of Directors’ knowledge of Palomarez’ wrongful,
unethical and illegal conduct, and the resultant harm as described herein which was also

evidenced by the high-turnover rate of the USHCC staff, the Board negligently failed to

28

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 29 of 30

take action to properly train inonitor, instruct and supervise Palomarez to prevent harm
to USHCC employees including specifically the Plaintiff

103. As a direct and proximate result of the Board of Directors failure to train
monitor, instruct, and supervise Palomarez, Nicholas was caused to suffer and continues
to suffer severe and extreme physical and emotional distress pain and suffering,
humiliation severe anxiety and stress depression sleep deprivation and disorder, and
episodes of social withdrawal, past present and future lost wages and loss of incoine, and
other compensatory injuries damages losses and harms

WHEREFORE, the Plaintiff prays for judgment against United States Hispanic
Chamber of Commerce, for compensatory damages in the amount of One Million Dollars
($1,000,000.00), plus pre and post judgment interest, costs attorney’s fees and other and

further relief that the Court deems just and appropriate

Respectfully submitted,
McCARTHY WILSON LLP

By: /S/Richard W. Evans
Richard W. Evans, Esquire #448436
2200 Research Boulevard
Suite 500
Rockville, l\/laryland 20850
LAW mm (301) 762-7770 t
MCCARTHY W.LSON evansr@mcwilsoncom

A umle i.lAElLlrv PARTN:RSH\F-
2200 RESEARCH BLVD.
SU|TE 500
ROCKV|LLE, MD EOBEO

(301) 762-7770

29

 

 

 

LAW OFFlCES

MCCARTHY WILSON
x umw rm H

an_irv PARrN :Rs w

2200 RESEARCH ELVD.
SU|TE 500
ROCKV|LLE, MD 20550

[30|) 762'7770

 

 

Case 1:18-Cv-02367 Document 1 Filed 10/12/18 Page 30 of 30

LAW OFFICE OF NEIL S. HYl\/IAN, LLC

/S/ Nez'l S. Hvinan

Neil S. Hyman, Esquire #465047
4520 East West Highway

Suite 700

Bethesda, l\/laryland 20814

(301) 841-7105

neil@hynmanlaw.com
Aiiorneysfor Plainii]jf

JURY DEMAND

The Plaintiff respectfully requests a jury trial on all counts of this Complaint.

Respectfully submitted,

McCARTHY WILSON LLP

/s/ Rz`chard W. Evans

Richard W. Evans Esquire #448436
2200 Research Boulevard

Suite 500

Rockville, l\/laryland 20850

(301) 762-7770
evansr@mcwilson.com

LAW OFFICE OF NEIL S. HYMAN, LLC

/S/Nez`l S. vaan

Neil S. Hyinan, Esquire #465047
4520 East West Highway

Suite 700

Bethesda, l\/laryland 208l4

(301) 841-7105

neil@hynmanlaw.com
Atiorneysfor Plainiijj"

30

 

